—Motion for leave to appeal and for a stay denied. Memorandum: Contrary to the statement of Family Court, it is well settled that, absent extraordinary or exigent circumstances, temporary custody should not be transferred without an evidentiary hearing in a proceeding in which there are controverted allegations (see, Kronenberger v Kronenberger, 204 AD2d 1059; see also, Hizme v Hizme, 212 AD2d 580). The transcript of the in camera interview supports the court’s implicit finding of exigent cir*1011cumstances in this case. Present—Pine, J. P., Lawton, Callahan, Doerr and Balio, JJ. (Filed Oct. 31, 1997.)